DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 21-28, 30-38 and 40 are pending
Claims 1-20, 29, and 39 were cancelled
Applicant amended claims 21, 27, 31 and 37
Claims 21-28, 30-38 and 40 are rejected under 35 USC § 101
Claims 21-28, 30-38 and 40 are rejected under 35 USC § 103


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 6-22-2017 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-19-2019,  2-21-2020, 8-31-2021 and 7-11-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [21-28, 30-38 and 40] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 21-28, 30-38 and 40, the claims recite an abstract idea of processing a payment pursuant to payment instructions and responsive to the response to the inquiry message. 
Independent Claims 21 and 27 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 21 and 27 recite a system that implements a secure and decentralized network.  
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “check, … and validate permissions for the payment instructions”; “validate, … permissions for the payment instructions “; “obtain consensus …, for the payment instructions“; “record and publish, … the inquiry activity”; and “process a payment pursuant to the payment instructions and responsive to the response to the inquiry message “ belongs to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites processing a payment pursuant to payment instructions and responsive to the response to the inquiry message. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices (including mitigating risk) as it recites processing a payment pursuant to payment instructions and responsive to the response to the inquiry message (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 21 and 27 recite: “a first bank node communicatively coupled to a first in-bank system”; “a second bank node communicatively coupled to a second in-bank system”; “an interbank information network that establishes a direct communication channel between the first node and the second node, wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node“;  “wherein the first bank node is configured to: secure a connection to the interbank information network via an application programming interface “; “second bank node that is part of the interbank information network “; “through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network“; “through the blockchain node for the first bank node”; “on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node“; “through the blockchain node for the first bank node, a hash that represents …, onto a public ledger for [[a]]the distributed ledger network associated with the interbank information network“; “to the second bank node over the distributed ledger network“; and “from the second bank node, … over the distributed ledger network“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 21 and 27 recite: “receive inquiry activity comprising payment instructions to make a payment”; “send one or more private inquiry details comprising an inquiry message“; and “receive, …, a response to the inquiry message“ that amount to additional insignificant extra solution activities to the judicial exception specific to data receiving and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claims 21 and 27 recite: “a first bank node communicatively coupled to a first in-bank system”; “a second bank node communicatively coupled to a second in-bank system”; “an interbank information network that establishes a direct communication channel between the first node and the second node, wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node“;  “wherein the first bank node is configured to: secure a connection to the interbank information network via an application programming interface “; “second bank node that is part of the interbank information network “; “through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network“; “through the blockchain node for the first bank node”; “on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node“; “through the blockchain node for the first bank node, a hash that represents …, onto a public ledger for [[a]]the distributed ledger network associated with the interbank information network“; “to the second bank node over the distributed ledger network“; and “from the second bank node, … over the distributed ledger network“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f))
In addition claims 21 and 27 recite: “receive inquiry activity comprising payment instructions to make a payment”; “send one or more private inquiry details comprising an inquiry message“; and “receive, …, a response to the inquiry message“ that amount to additional insignificant extra solution activities to the judicial exception specific to data receiving and data transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Independent Claims 31 and 37 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 31 and 37 recite a method that implements a secure and decentralized network.  
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “check, … and validate permissions for the payment instructions”; “validate, … permissions for the payment instructions “; “obtain consensus …, for the payment instructions“; “recording and publishing, … the inquiry activity”; and “processing a payment pursuant to the payment instructions and responsive to the response to the inquiry message “ belongs to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites processing a payment pursuant to payment instructions and responsive to the response to the inquiry message. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices (including mitigating risk) as it recites processing a payment pursuant to payment instructions and responsive to the response to the inquiry message (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 31 and 37 recite: “securing a connection to an interbank information network via an application programming interface“; “wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node”; “at a first bank node, … to a second bank node that is part of the interbank information network   “; “wherein the first bank node is communicatively coupled to a first in-bank system“; “through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network“; “through the blockchain node for the first bank node”; “on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node“;  “through the blockchain node for the first bank node, a hash that represents …, onto a public ledger for [[a]]the distributed ledger network associated with the interbank information network“; “second bank node that is part of the interbank information network “; “through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network“; “through the blockchain node for the first bank node”; “on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node“; “through the blockchain node for the first bank node, a hash that represents …, onto a public ledger for [[a]]the distributed ledger network associated with the interbank information network“; “over the distributed ledger network, wherein the second bank node is communicatively coupled to a second in-bank system and wherein an interbank information network establishes a direct communication channel between the first node and the second node“; and “from the second bank node, … over the distributed ledger network“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claims 31 and 37 recite: “receive inquiry activity comprising payment instructions to make a payment”; “sending, to a second bank node, one or more private inquiry details comprising an inquiry message“; and “receiving …, a response to the inquiry message“ that amount to additional insignificant extra solution activities to the judicial exception specific to data receiving and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claims 31 and 37 recite: “securing a connection to an interbank information network via an application programming interface“; “wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node”; “at a first bank node, … to a second bank node that is part of the interbank information network   “; “wherein the first bank node is communicatively coupled to a first in-bank system“; “through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network“; “through the blockchain node for the first bank node”; “on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node“;  “through the blockchain node for the first bank node, a hash that represents …, onto a public ledger for [[a]]the distributed ledger network associated with the interbank information network“; “second bank node that is part of the interbank information network “; “through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network“; “through the blockchain node for the first bank node”; “on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node“; “through the blockchain node for the first bank node, a hash that represents …, onto a public ledger for [[a]]the distributed ledger network associated with the interbank information network“; “over the distributed ledger network, wherein the second bank node is communicatively coupled to a second in-bank system and wherein an interbank information network establishes a direct communication channel between the first node and the second node“; and “from the second bank node, … over the distributed ledger network“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f))
In addition claims 31 and 37 recite: “receive inquiry activity comprising payment instructions to make a payment”; “sending, to a second bank node, one or more private inquiry details comprising an inquiry message“; and “receiving …, a response to the inquiry message“ that amount to additional insignificant extra solution activities to the judicial exception specific to data receiving and data transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Claims 22-26, dependent on claim 21; claims 28-30, dependent on claim 27; Claims 32-36, dependent on claim 31; and claims 38-40, dependent on claim 37 are rejected under 35 U.S.C 101 based on similar rationale as independent claims 21, 27, 31 and 37 respectively. Additional elements in the dependent claims 22-26, 28-30, 32-36 and 38-40 do not provide further limitations on claims 21, 27, 31 and 37 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 


Claim 22 dependent on claim 21, and claim 32 dependent on claim 31 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea of claims 21 and 31 respectively as it recites “wherein the inquiry message comprises a message that requests the second bank node to share client data” whereby the inquiry message comprises a message that requests the second bank node to share client data without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 23 dependent on claim 22, and claim 33 dependent on claim 32 merely adds to the abstract idea of claims 21 and 31 respectively.  By reciting “wherein the client data comprises confirming one or more client details”; it adds to the abstract idea of processing a payment pursuant to payment instructions and responsive to the response to the inquiry message whereby the client data comprises confirming one or more client details without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 24 dependent on claim 22, and claim 34 dependent on claim 32 merely adds to the abstract idea of claims 21 and 31 respectively.  By reciting “wherein the client data comprises an account open date”; it adds to the abstract idea of processing a payment pursuant to payment instructions and responsive to the response to the inquiry message whereby the client data comprises an account open date without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 25 dependent on claim 22, and claim 35 dependent on claim 32 merely adds to the abstract idea of claims 21 and 31 respectively.  By reciting “wherein the client data comprises account activity”; it adds to the abstract idea of processing a payment pursuant to payment instructions and responsive to the response to the inquiry message whereby the client data comprises account activity without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 26 dependent on claim 22, and claim 36 dependent on claim 32 merely adds to the abstract idea of claims 21 and 31 respectively.  By reciting “wherein the inquiry message is fraud or risk related”; it adds to the abstract idea of processing a payment pursuant to payment instructions and responsive to the response to the inquiry message whereby the inquiry message is fraud or risk related without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 28 dependent on claim 27, and claim 38 dependent on claim 37 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea of claims 27 and 37 respectively as it recites “wherein the second bank node implements one or more fraud or risk tools to generate the response” whereby the second bank node implements one or more fraud or risk tools to generate the response without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 30 dependent on claim 27, and claim 40 dependent on claim 37 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea of claims 27 and 37 respectively as it recites “wherein the second bank node requests one or more details from a third node” whereby the second bank node requests one or more details from a third node without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Therefore, Claims 21-26, 27, 28, 30, 31-36, 37, 38, and 40 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 21-26, 27, 28, 30, 31-36, 37, 38, and 40 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 21-23, 25-28, 30-33, 35-38 and 40 are rejected under 35 U.S.C. 103 as being
unpatentable over Karame et al. (US 2018/0025435 Al), hereinafter known as “Karame”, in view of Samid et al. (US 2008/0262969 Al), hereinafter known as “Samid” in view of Castinado et al. (US 2017/0244757 Al), hereinafter known as “Castinado”, in further view of Gaeta et al. (10423938 B1), hereinafter known as “Gaeta”.

Regarding claims 21, 27, 31, and 37, Karame teaches:
a system that implements a secure and decentralized network, the system comprising: (Karame, [0004] teaches a method of providing secure ledger distribution for interbank settlement includes. A private sidechain is established among a centralized computer system of a central bank and computer systems of at least a sender bank and a receiver bank, each of which have an account with the central bank…” [0009] “The resulting system according to an embodiment of the present invention, thereby provides a semi-decentralized mode of deployment and a new model which has not been heretofore used with distributed ledger technology.”)
a first bank node communicatively coupled to a first in-bank system (Karame, [0024] teaches Regular banks A and B are within a first sidechain 1 and regular banks C and D are within a second sidechain 2. Preferably, in practice, each regular bank will form a sidechain (maintain a separate private ledger) with every other regular bank that it deals with, along with some central bank nodes. Consensus is maintained over the transaction histories, namely the private ledger, so that the transactions history is consistent across banks.)
a second bank node communicatively coupled to a second in-bank system (Karame, [0024] teaches Consensus is maintained over the transaction histories, namely the private ledger, so that the transactions history is consistent across banks. Preferably, each bank is able to establish a direct TLS connection to the other banks. Also, the banks are preferably able to authenticate each other with public keys retrieved from some trusted source, such as public key infrastructure (PKI) or the central bank CB ledger. As discussed above, while the present disclosure generally refers to banks, this should be understood to mean the computer systems used by the banks to perform intermediated settlement.)
an interbank information network that establishes a direct communication channel between the first node and the second node (Karame, [0024]), [wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node]
wherein the first bank node is configured to (Karame, [0024])
receive inquiry activity comprising payment instructions to make a payment to a second bank node that is part of the interbank information network (Karame, [0027-0028] teaches Upon bank A sending the payment request transaction Txl to the central bank CB within sidechain 1, the central bank CB, using its internal mainchain, will then check the correctness of the transaction, and reach consensus on its validity. One possible check would be verifying that bank A has enough money in its account to actually afford transaction Txl... If consensus is reached, the transaction Txl is valid and the central bank will save transaction Txl on its CB ledger, and then forward the transaction Txl to both the regular banks A and B involved in the transaction Txl, together with its finality proof. The finality proof of a transaction depends on the consensus protocol.)
check through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network and validate permissions for the payment instructions (Karame, [0027-0028])
validate, through the blockchain node for the first bank node, permissions for the payment instructions; (See at least [0025] via: “… The central bank CB mainchain verifies payment requests validity and adds approved transactions to the CB ledger….”; in addition see at least [0027] via: “…Upon bank A sending the payment request transaction Tx1 to the central bank CB within sidechain 1, the central bank CB, using its internal mainchain, will then check the correctness of the transaction, and reach consensus on its validity…”; in addition see at least [0055] via: “…These transactions T.sub.1 and T.sub.2 (payment requests) are sent to the central bank CB mainchain for verification of their validity. Concretely, with tokenize transactions, the CB mainchain will additionally check the available credits of the sender bank A's currency balance. With token transactions, the CB mainchain will additionally verify if the input token(s) are on the CB ledger and have not been spent or redeemed (i.e., convert to currency balance) yet…”)  
obtain consensus on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node, for the payment instructions (See at least [0023] via: “… A private ledger is used to maintain consensus over the account balances of all the regular banks, and over all the decisions made to permit/deny transaction requests…”; in addition see at least [0023] via: “… 
[record and publish, through the blockchain node for the first bank node, a hash that represents the inquiry activity onto a public ledger] for [[a]]the distributed ledger network associated with the interbank information network (see at least [claim 8] via: ”…  a central bank using secure distributed ledger technology for interbank settlement…”).
send one or more private inquiry details comprising an inquiry message to the second bank node over the[[a]] distributed ledger network (Karame, [0059] TABLE 3 teaches the balance is an array storing three values for each bank. (bankID.fwdarw. [ currency Balance, token Balance, credit]) Method send Transaction (Transaction t) This method is called whenever a bank wants to send a transaction to another bank. It takes the desired transaction t as a parameter. validate Transaction (Transaction This method is executed by the CB mainchain t) after receiving a call to send Transaction(t).The method verifies the legitimacy of transaction t. forward Transaction (Transaction This method is called by the CB mainchain if t) validate Transaction(t) returns true (i.e., the transaction is valid). The method generates a finality proof for transaction t and forwards it on to the relevant sidechain, [0060] teaches Whenever a bank wants to send a transaction, it calls the send Transaction () method of the smart contract. The contract, in turn, will perform a series of checks on the transaction and return either true or false, depending on the current state of the account of the sender bank. If a transaction passes the tests, the contract sends to its intended recipient by calling the forward Transaction () method. The smart contract is a protocol which can be used by the computer systems of all of the participating banks.)
receive, from the second bank node, a response to the inquiry message over the distributed ledger network (Karame, [0074] teaches in this case, the receiver bank can receive a cryptographic proof off+ 1 signed REPLY messages that the central bank did approve the transaction, or in other words, that the central bank CB mainchain reached consensus in the relevant sidechain on the validity of the transaction. The proof could comprise an aggregated signature off+ 1 nodes, or could simply consist off+ 1 distinct signatures on the same message. If consensus is not reached, a fault is identified, such as hacks or malware, and control can proceed to step S4 where notification or error messages can be generated and sent to proper authorities and, for example, sanctions could be placed on the banks requesting the transactions.)
process a payment pursuant to the payment instructions and responsive to the response to the inquiry message (Karame, [0055-0057]).

Karame, does not teach the following limitation that is taught by Samid
wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node (See at least 0024] via: “…The notion of encrypting digitized goods will be readily applicable for instances where an intermediary is managing a file transfer regimen. … This man-in-the-middle transfer may be used as follows: The sender sends the file to the receiver using a file intermediary like Pando. The intermediary encrypts the sender's file before releasing it to the recipient. The recipient sends the intermediary the received file hash value (its digital signature). Once the signature is verified by the intermediary, it checks for certain delivery conditions, and if fulfilled, the intermediary sends to the receiver the decryption key to decrypt the file in his possession. …. The intermediary then sends the sender a certificate of receipt of the file….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Karame to incorporate the teachings of Samid because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Karame’s teaching regarding a method of providing secure ledger distribution for interbank settlement that includes establishing a private sidechain among a centralized computer system of a central bank and computer systems of at least a sender bank and a receiver bank, each of which have an account with the central bank, whereby the centralized computer system receives a transaction from the computer system of the sender bank as a payment request, the centralized computer system determines whether the transaction is valid,  consensus is reached within the private sidechain, the centralized computer system forwards the transaction to the computer system of the receiver bank along with a finality proof, and finally the accounts of the sender bank and the receiver bank are updated and the transaction is added to a private ledger, could be modified to include Samid’s teaching regarding a method that comprises the sender sending data to the receiver using an intermediary whereby the intermediary encrypts the sender's file before releasing it to the recipient and after if after certain delivery conditions are fulfilled, the intermediary subsequently sends to the receiver the decryption key to decrypt the data that had been received in order to complement Karame’s method and systems by adding a layer of security in the transmission of data from the sender to the receiver with the central bank of Karame as the intermediary between sender and receiver, whereby data is encrypted  when transmitting data from sender to receiver and subsequently after certain conditions are met sends a decryption key to receiver, so the receiver can read the data. This method of encrypting data that uses mathematically linked public- and private-key pairs to encrypt and decrypt senders' and recipients' sensitive data, called asymmetric or public key cryptography, which unlike symmetric encryption, uses the same secret key to encrypt and decrypt sensitive information, offers a higher degree of security in the transmission of data which is important to include as an added security feature within a secure real-time settlement of interbank transactions using the distributed ledger technology as taught by Karame.

Karame, does not teach the following limitation that is taught by Castinado
secure a connection to the interbank information network via an application programming interface (Castinado, [0028] teaches the computing device 120 is configured to communicate over a network 150 with a financial institution system(s) 610a of at least one financial institution 400a and, in some cases, with one or more other financial institution systems 61 0b-61 0d of additional financial institutions 400b-d that are part of the block chain, as represented by the block chain distributed network systems 500. The mobile device 200, the personal computing device 300, the financial institutions system(s) 610a-610d, the block chain distributed network systems 500, are each described in greater detail below with reference to FIGS. 2-5, [0049] teaches The contract logic and rules controls the operation of the block chain according to the smart contract agreement of the member financial institutions. In one embodiment of the invention, both the program interface 560 and the distributed ledger 570 may associate with applications having computer-executable program code that instructs the processing device 520 to operate the network communication interface 510 to perform certain communication functions involving the distributed ledger 570 described herein. In one embodiment, the computer-executable program code of an application associated with the distributed ledger 570 may also instruct the processing device 520 to perform certain logic, data processing, and data storing functions of the application associated with the distributed ledger 570 described herein, see also [0030]).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and computer system which provide for the secure real-time settlement of interbank transactions using the distributed ledger technology as taught above by Karame and implement systems and methods for a source system that is operatively connected with a block chain distributed network for using the blockchain distributed network for facilitating the exchange of non-monetary transaction information between different member institutions comprising host and source systems and with a user as taught by Castinado to provide a method for execution on a closed-loop system operatively connected with a block chain distributed network (Castinado, [0007]), since there exist Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to use blockchain infrastructure to manage interbank clearing and settlements with the motivation being to using the block chain distributed network for facilitating the sharing of non-monetary information between financial institutions such that users may access a single access point to obtain a consolidated transaction record (Castinado, [0002]).

Karame, does not teach the following limitation that is taught by Gaeta
record and publish, through the blockchain node for the first bank node, a hash that represents the inquiry activity onto a public ledger (See at least [column 6, lines 38-50] via: “…The distributed ledger system creates a unique hash (e.g., a digest of the information on the check, and/or the unique instrument identifier), and the hash is sent to a smart contract. In some examples, the smart contract is an entity, which is itself on the blockchain, and possesses the capability to perform logic. When the hash is sent to the smart contract, the smart contract not only assesses the data to ensure that the hash created from the check in question does not yet exist on the blockchain, but also stores this hash on the blockchain, to be sure any future queries for that specific hash will answer as expected. Accordingly, the check hash is stored on the smart contract, which is stored on the blockchain…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Karame to incorporate the teachings of Gaeta because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Karame’s teaching regarding a method of providing secure ledger distribution for interbank settlement that includes establishing a private sidechain among a centralized computer system of a central bank and computer systems of at least a sender bank and a receiver bank, each of which have an account with the central bank, whereby the centralized computer system receives a transaction from the computer system of the sender bank as a payment request, the centralized computer system determines whether the transaction is valid,  consensus is reached within the private sidechain, the centralized computer system forwards the transaction to the computer system of the receiver bank along with a finality proof, and finally the accounts of the sender bank and the receiver bank are updated and the transaction is added to a private ledger, could be modified to include Gaeta’s teaching regarding a method that comprises a distributed ledger system that creates a unique hash (e.g., a digest of the information on the check, and/or the unique instrument identifier), whereby the hash is sent to a smart contract which is an entity, which is itself on the blockchain, and possesses the capability to perform logic, used to not only assesses the data to ensure that the hash created from the check in question does not yet exist on the blockchain, but also store this hash on the blockchain, to be sure that any future queries for that specific hash will answer as expected  in order to complement Karame’s method and systems by adding a layer of security by means of the hash function to the ledger distribution for interbank settlement as taught by Karame, which is essential, by providing security capabilities to the processed transactions, accomplished by protecting the integrity and immutability of data stored on the distributed ledger. Since the ledger is stored in a decentralized fashion, with each node maintaining its own copy, ledger immutability is critical for an interbank system operated by a secure ledger distribution. Otherwise, nodes could change their versions of the ledger to their own benefit, breaking the network’s consensus and compromising its security.  
   
Regarding claims 22 and 32, Karame in view of Samid in view of Castinado and in further view of Gaeta teach the elements of claims 21 and 31 respectively. However, Karame does not teach the following claim that is taught by Castinado: 
wherein the inquiry message comprises a message that requests the second bank node to share client data (Castinado, [0025] teaches Non-monetary transaction information or records means historical transaction information such as account balances, account activity, purchase activity, payment activity and the like and is distinguished from the underlying monetary transactions such as settling of accounts, payments, debits, credits, fund transfers and the like. The block chain is used to share historical transaction information such as a user's transaction record rather than to effectuate the actual monetary transaction.).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and computer system which provide for the secure real-time settlement of interbank transactions using the distributed ledger technology as taught above by Karame and implement systems and methods for a source system that is operatively connected with a block chain distributed network for using the blockchain distributed network for facilitating the exchange of non-monetary transaction information between different member institutions comprising host and source systems and with a user as taught by Castinado to execute the motivation as mentioned in claim 1.

Regarding claims 23 and 33, Karame in view of Samid in view of Castinado and in further view of Gaeta teach the elements of claims 21&22 and 31&32 respectively. However, Karame does not teach the following claim that is taught by Castinado: 
wherein the client data comprises confirming one or more client details (Castinado, [0025], [0057]).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and computer system which provide for the secure real-time settlement of interbank transactions using the distributed ledger technology as taught above by Karame and implement systems and methods for a source system that is operatively connected with a block chain distributed network for using the block chain distributed network for facilitating the exchange of non-monetary transaction information between different member institutions comprising host and source systems and with user as taught by Castinado to execute the motivation as mentioned in claim 1.

Regarding claim 25 and 35, Karame in view of Samid in view of Castinado and in further view of Gaeta teach the elements of claims 21&22 and 31&32. However, Karame does not teach the following claim that is taught by Castinado: 
wherein the client data comprises account activity (Castinado, [0025], [0057]).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and computer system which provide for the secure real-time settlement of interbank transactions using the distributed ledger technology as taught above by Karame and implement systems and methods for a source system that is operatively connected with a block chain distributed network for using the block chain distributed network for facilitating the exchange of non-monetary transaction information between different member institutions comprising host and source systems and with user as taught by Castinado to execute the motivation as mentioned in claim 1.

Regarding claim 26 and 36, Karame in view of Samid in view of Castinado and in further view of Gaeta teach the elements of claims 21&22 and 31&32. Karame further teaches: 
wherein the inquiry message is fraud or risk related (Karame, [0074] teaches If the transaction is invalid, an error message will be sent to the sender bank in a step S4. Other actions or counter-measures could be taken as well, including issuing fees or disciplinary actions, if necessary, such as placing a hold on further transactions. If the transaction is valid, in a step S5, the central bank CB mainchain will employ the EBFT consensus protocol to reach consensus within the relevant sidechain and, upon reaching consensus, will forward the transaction to the receiver bank in a step S6 using the forward Transaction method of the smart contract protocol. In this case, the receiver bank can receive a cryptographic proof off+ 1 signed REPLY messages that the central bank did approve the transaction, or in other words, that the central bank CB mainchain reached consensus in the relevant sidechain on the validity of the transaction. The proof could comprise an aggregated signature off+ 1 nodes, or could simply consist of f + 1 distinct signatures on the same message. If consensus is not reached, a fault is identified, such as hacks or malware, and control can proceed to step S4 where notification or error messages can be generated and sent to proper authorities and, for example, sanctions could be placed on the banks requesting the transactions).

Regarding claims 28 and 38, Karame in view of Samid in view of Castinado and in further view of Gaeta teach the elements of claims 27 and 37 respectively. Karame further teaches: 
wherein the second bank node implements one or more fraud or risk tools to generate the response (Karame, [0074]).

Regarding claims 30 and 40, Karame in view of Samid in view of Castinado and in further view of Gaeta teach the elements of claims 27 and 37 respectively. Karame further teaches: 
wherein the second bank node requests one or more details from a third node (Karame, [0074]).

Claims 24 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Samid, Castinado, and Gaeta in further view of Wang et al. (US 2019/0295162 Al). Hereinafter known as Karame, Samid, Castinado, Gaeta and Wang respectively.

With respect to Claim 24 and 34, Karame in view of Samid in view of Castinado and in further view of Gaeta teach the elements of claims 21&22 and 31&32 respectively. However, Karame in view of Castinado does not teach the following claim that is taught by Wang: 
wherein the client data comprises an account open date (Wang, [0049] teaches By way of non-limiting illustration, each of the first entity server 304 and the second entity server 306 maybe computing devices operated by banking institutions. In this example, a user may open an account at the first entity server 304 at a first point in time, and may subsequently open an account at the second entity server 306 at a later point in time. As will be illustrated by process300, the information provided to the first entity server 304 may also be securely provided to the second entity server 306 with minimal effort on behalf of the user. Additionally, each of the first entity server 304 and the second entity server 306 may gain access to information on any transactions conducted by the user, allowing that entity to better analyze risk associated with abuser.).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for execution on a closed-loop system operatively connected with a block chain distributed network as taught above by Karame in view of Castinado and implement techniques using an electronic identifier that may be generated for an account using account-specific information in a predetermined format as taught by Wang to provide a trust value may be determined based on a type of the origination entity, a credit rating of the origination entity, a length of time that the origination entity has existed, a number of total interaction records submitted by the origination entity, or any other suitable information related to an origination entity (Wang, [0076]), since there exist Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to verify blockchain interbank transactions with the motivation the first entity server 304 and the second entity server 306 may gain access to information on any transactions conducted by the user, allowing that entity to better analyze risk associated with a user (Wang, [0053]).


Response to Arguments

Applicant's arguments filed 8-31-2021, have been fully considered but found not
persuasive.

Applicant amended independent claims 21, 27, 31 and 37, as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101.
Several  steps are taken in the analysis as to whether an invention is rejected under 101. The first step is to determine if the claim falls within a statutory category. In this case it does for claims 21, 27, 31 and 37 since the claims recite a system and method.  
The second step under 2A prong one is to determine if the claims recite an abstract idea, followed by the next step under 2A Prong Two to determine if additional elements in the claim imposes a meaningful limit on the abstract idea in order to integrate it into a practical idea and finally by the step under 2B to determine if additional elements of the claim provide an inventive concept. 

2A Prong ONE
The Applicant argues that the claims are not directed to an abstract idea and requests a more detailed explanation as to how the office concludes the contrary.
The Examiner determined that the following limitations of independent claims 21, 27, 31 and 37 belong to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites processing a payment pursuant to payment instructions and responsive to the response to the inquiry message. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites processing a payment pursuant to payment instructions and responsive to the response to the inquiry message (refer to MPEP 2106.04(a)(2)). The limitations are related to a process that could be carried out by a human without use of a computer and that relates to processing a payment which may be characterized as a fundamental human activity that is related to fundamental economic principles or practices (including mitigating risk). 
“check, … and validate permissions for the payment instructions”; 
“validate, … permissions for the payment instructions “; 
“obtain consensus …, for the payment instructions“; 
“recording and publishing, … the inquiry activity”; and 
“processing a payment pursuant to the payment instructions and responsive to the response to the inquiry message “

2A Prong TWO and Prong 2B
Applicant argues that even if the claims were directed to an abstract idea the claimed method and system recite significantly more than the alleged abstract idea since the claims recite elements that are necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks and systems. As such the Applicant argues that the invention integrates the abstract idea into a practical application.       
Examiner disagrees since there is nothing inventive as to how these claims make use of  computer technology to overcome a problem specifically arising in the realm of computer networks and systems. Basically the computer technology functionality is generic, amounting essentially to mere instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea of providing an equity derivatives trading platform for private companies (refer to MPEP 2106.05(f)). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
in order to integrate the abstract idea into a practical idea what is required is fulfilling  any of the conditions enumerated below:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

The additional elements independent claims 21, 27, 31 and 37 as listed below fail to impose a meaningful limit on the abstract idea since non of the above enumerated conditions are met by the following claim limitations. 

Specifically the following claim limitations amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f))

 “securing a connection to an interbank information network via an application programming interface“; 
“wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node”; 
“at a first bank node, … to a second bank node that is part of the interbank information network   “; 
“wherein the first bank node is communicatively coupled to a first in-bank system“; 
“through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network“; 
“through the blockchain node for the first bank node”; 
“on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node“;  
“through the blockchain node for the first bank node, a hash that represents …, onto a public ledger for [[a]]the distributed ledger network associated with the interbank information network“; 
“second bank node that is part of the interbank information network “; 
“through a blockchain node for the first bank node of a distributed ledger network associated with the interbank information network“; 
“through the blockchain node for the first bank node”; 
“on the distributed ledger network associated with the interbank information network, through the blockchain node for the first bank node“; 
“through the blockchain node for the first bank node, a hash that represents …, onto a public ledger for [[a]]the distributed ledger network associated with the interbank information network“; 
“over the distributed ledger network, wherein the second bank node is communicatively coupled to a second in-bank system and wherein an interbank information network establishes a direct communication channel between the first node and the second node“; and 
“from the second bank node, … over the distributed ledger network“

In addition the following claim limitations amount to additional insignificant extra solution activities to the judicial exception specific to data receiving and data transmission. (refer to MPEP 2106.05(g).

“receive inquiry activity comprising payment instructions to make a payment”; 
“send one or more private inquiry details comprising an inquiry message“; and “receive, …, a response to the inquiry message“ that amount to additional 

Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Prong 2B
The Applicant offers no arguments regarding Prong 2B. 
 in order evaluate whether the claim recites additional elements that amount to an inventive concept what is requited is:

Adding a specific limitation (unconventional other than what is well-understood, routine, conventional (WURC) activity in the field - see MPEP 2106.05(d)

The claims do not add any limitation that is unconventional other than what is well-understood. (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103.
The applicant's arguments with respect to claim Claims 21-28, 30-38 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For reasons of record and as set forth above, the examiner maintains the rejection of claims 21-28, 30-38 and 40 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition claims 21-28, 30-38 and 40 are rejected under 35 USC §103 based on prior art. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697